196 P.3d 137 (2008)
164 Wash.2d 1024
STATE of Washington, Respondent,
v.
Kenneth Lee KYLLO, Petitioner.
No. 81164-4.
Supreme Court of Washington.
October 2, 2008.

ORDER
¶ 1 This matter came before the Court on its October 2, 2008, En Banc Conference. The Court considered the Petition and the files herein. A majority of the Court voted in favor of the following result:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the Petition for Review is granted on the ineffective assistance of counsel and appearance of fairness issues only.
/s/ Gerry L. Alexander
Chief Justice